           Case 2:15-cv-02563-DDP-FFM Document 264 Filed 08/28/19 Page 1 of 11 Page ID #:9519



                      1 ALLEN MATKINS LECK GAMBLE
                         MALLORY & NATSIS LLP
                      2 DAVID R. ZARO (BAR NO. 124334)
                        865 South Figueroa Street, Suite 2800
                      3 Los Angeles, California 90017-2543
                        Phone: (213) 622-5555
                      4 Fax: (213) 620-8816
                        E-Mail: dzaro@allenmatkins.com
                      5
                        ALLEN MATKINS LECK GAMBLE
                      6 MALLORY & NATSIS LLP
                        EDWARD G. FATES (BAR NO. 227809)
                      7 One America Plaza
                        600 West Broadway, 27th Floor
                      8 San Diego, California 92101-0903
                        Phone: (619) 233-1155
                      9 Fax: (619) 233-1158
                        E-Mail: tfates@allenmatkins.com
                     10
                        Attorneys for Receiver
                     11 THOMAS HEBRANK
                     12                     UNITED STATES DISTRICT COURT
                     13                    CENTRAL DISTRICT OF CALIFORNIA
                     14 SECURITIES AND EXCHANGE                 Case No. 2:15-cv-02563-FMO (FFMx)
                        COMMISSION,
                     15                                         RECEIVER’S SIXTH INTERIM
                                  Plaintiff,                    REPORT AND
                     16                                         RECOMMENDATIONS
                              v.
                     17                                         Ctrm.:    6D
                        PACIFIC WEST CAPITAL GROUP,             Judge:    Hon. Fernando M. Olguin
                     18 INC.; ANDREW B CALHOUN IV;
                        PWCG TRUST; BRENDA CHRISTINE
                     19 BARRY; BAK WEST, INC.; ANDREW B
                        CALHOUN JR.; ERIC CHRISTOPHER
                     20 CANNON; CENTURY POINT, LLC;
                        MICHAEL WAYNE DOTTA; and
                     21 CALEB AUSTIN MOODY (dba SKY
                        STONE),
                     22
                                  Defendants.
                     23
                     24
                     25
                     26
                     27
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            887062.02/SD
           Case 2:15-cv-02563-DDP-FFM Document 264 Filed 08/28/19 Page 2 of 11 Page ID #:9520



                      1               Thomas C. Hebrank ("Receiver"), the Court-appointed permanent receiver for
                      2 PWCG Trust pursuant to the Judgment as to Defendant PWCG Trust ("Appointment
                      3 Order") (Dkt. No. 145), hereby submits this Sixth Interim Report and
                      4 Recommendations. This report covers the time period from April 1, 2019, through
                      5 June 30, 2019.
                      6                                 I.     EXECUTIVE SUMMARY
                      7               Pursuant to the powers, authority, and directives contained in the Appointment
                      8 Order, the Receiver has continued his work to preserve and protect the assets of
                      9 PWCG Trust, including its life insurance policies ("Policies") and cash reserves. As
                     10 discussed further below, pursuant to the Court's December 7, 2018 order approving
                     11 the Receiver's proposal to pool the cash reserves and death benefits, pay Policy
                     12 premiums from the pooled funds, and sell or surrender the 34 Negative Value
                     13 Policies ("December 7, 2018 Order"), the Receiver has pooled the cash reserves,
                     14 serviced the Policies, and sold 14 Negative Value Policies for a total of $1,106,861.
                     15               The Receiver has also been in contact with several prospective lenders
                     16 regarding a credit facility to provide additional funding needed to cover projected
                     17 premiums for the portfolio. In light of the three recent Policy maturities and the
                     18 substantial death benefits received in connection with those maturities (including the
                     19 resulting increase to the pooled cash reserve for the portfolio), the Receiver has
                     20 deferred further discussions regarding a credit facility for the time being and will
                     21 resume discussions with potential lenders when the need for additional funding is
                     22 more imminent. Finally, the Receiver, with the assistance of ITM Twentyfirst
                     23 ("21st"), has continued to make all required premium payments to keep the Policies
                     24 in force, and has tracked and collected death benefits from Policy maturities.
                     25                          II.    SUMMARY OF RECEIVER'S WORK
                     26               The Receiver's focus during the second quarter was on completing the process
                     27 of resolving the Negative Value Policies, either through sale, lapse, or surrender.
                     28 This included working with 21st to market the Negative Value Policies identified in
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            887062.02/SD                                -2-
           Case 2:15-cv-02563-DDP-FFM Document 264 Filed 08/28/19 Page 3 of 11 Page ID #:9521



                      1 the Receiver's proposal to potentially interested parties in the life settlements
                      2 industry. To date, the Receiver completed a sale of 14 Negative Value Policies for a
                      3 purchase price of $1,106,861. The death benefits associated with these Policies
                      4 totaled approximately $33.7 million. The Receiver also surrendered one Negative
                      5 Value Policy for its cash surrender value ($1,547).
                      6               Having marketed the Negative Value Policies to the most likely purchasers in
                      7 the industry, and with large premium payments due, the Receiver decided to allow 13
                      8 Negative Value Policies with no cash surrender values to lapse, thereby reducing the
                      9 drain on cash reserves associated with the Policies. The death benefits associated
                     10 with these 13 Negative Value Policies totaled approximately $23 million.
                     11               With respect to the 6 remaining Negative Value Policies, once more recent
                     12 medical records were obtained for these Policies and an updated life expectancy
                     13 report ("LE Report") was completed, these Policies were determined to have positive
                     14 value based on the death benefits and projected premium payments until maturity.
                     15 Accordingly, these Policies were removed from the Negative Value Policy list and
                     16 added to the general list of active Policies in the portfolio.
                     17               With respect to maturities, a total of 12 Policies have matured since the
                     18 Receiver's appointment. The death benefits associated with these Policies total
                     19 approximately $17,845,698, including $5.93 million from two recent maturities that
                     20 the Receiver expects to receive in the next 30 days. After subtracting the Negative
                     21 Value Policies that were sold and lapsed/surrendered, as well as the Policies that
                     22 have matured, the portfolio now contains a total of 81 Policies with death benefits
                     23 totaling approximately $162.5 million.
                     24               Throughout this period, the Receiver also worked to gather and analyze
                     25 documents and records important for his accounting and analysis of receivership
                     26 estate assets. It should be noted that the Receiver's accounting and document
                     27 analysis will ultimately be key to establishing the allowed amount of each investor's
                     28 claim and a plan for distribution of receivership assets.
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            887062.02/SD                                 -3-
           Case 2:15-cv-02563-DDP-FFM Document 264 Filed 08/28/19 Page 4 of 11 Page ID #:9522



                      1                                  III.   PENDING LITIGATION
                      2               At the time of the Receiver's appointment, PWCG Trust had been named as a
                      3 defendant in four lawsuits pending in Superior Court in Los Angeles. These lawsuits
                      4 had each been filed by one or more investors, either individually or as a putative
                      5 class. The Receiver filed notice of the Appointment Order and the litigation stay
                      6 contained therein in each case and also contacted counsel for the other parties. As a
                      7 result, the litigation stay has been observed by the state court and the parties in each
                      8 case. The Superior Court has held several case management conferences in an effort
                      9 to determine whether the cases can proceed against the other defendants in light of
                     10 the stay of all claims as to PWCG Trust. At present, each of the lawsuits have been
                     11 stayed subject to review by the state courts in the coming months.
                     12               The Receiver has also been in communication with the investor plaintiffs,
                     13 through their counsel, about the claims involved in the pending cases, the Receiver's
                     14 potential claims against third parties, including potential claims against Mills
                     15 Potoczak & Company ("MPC"), and the most cost-efficient way to pursue such
                     16 claims. The Receiver and MPC have signed a tolling agreement as to all statutes of
                     17 limitations and other time-based defenses to such potential claims.
                     18                                         IV.   TAX ISSUES
                     19               With the assistance of counsel, the Receiver has been evaluating the proper tax
                     20 treatment and tax return filings for PWCG Trust for 2018 and going forward. The
                     21 appointment of the Receiver over PWCG Trust and creation of the receivership
                     22 estate covering its assets will likely result in significant changes to the entity's tax
                     23 returns under the Internal Revenue Code and related regulations. In many
                     24 receiverships of this nature, the receivership estate is treated as a "Qualified
                     25 Settlement Fund" for tax purposes. For now, the Receiver has filed for an extension
                     26 of PWCG Trust's 2018 tax returns such that his evaluation of these issues can be
                     27 completed.
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            887062.02/SD                                -4-
           Case 2:15-cv-02563-DDP-FFM Document 264 Filed 08/28/19 Page 5 of 11 Page ID #:9523



                      1                       V.    COOK STREET MASTER TRUST CLAIMS
                      2               As discussed in prior filings, after the Securities and Exchange Commission
                      3 filed this case, but prior to the Receiver's appointment, Defendant Pacific West
                      4 Capital Group, Inc. ("Pacific West") sold its purported fractionalized interests in the
                      5 Policies held by PWCG Trust to an entity called Cook Street Master Trust
                      6 ("CSMT"), which is managed by BroadRiver Asset Management. CSMT also
                      7 allegedly acquired Pacific West's rights with respect to future "forfeited"
                      8 fractionalized interests of investors who failed to pay amounts demanded in cash
                      9 calls. CSMT made certain payments to PWCG Trust. Presumably, the payments
                     10 were for premiums associated with its fractionalized interests in Policies, and for
                     11 premiums associated with fractionalized interests that it believed would be
                     12 "forfeited" by investors in the future. The total amount paid by CSMT to PWCG
                     13 Trust is believed to be approximately $2.35 million.
                     14               The Receiver and CSMT, through their respective counsel, have been in
                     15 communication about the treatment of CSMT's claims against the receivership estate
                     16 and a potential resolution of such claims. To date, an agreement has not been
                     17 reached, but the parties continue to discuss these issues.
                     18                            VI.    INVESTOR COMMUNICATIONS
                     19               The Receiver has established a dedicated web page on his website which is
                     20 being used to provide case information, regular updates, and answers to frequently
                     21 asked questions to investors and creditors. The Internet address for the webpage is as
                     22 follows: http://www.ethreeadvisors.com/cases/pwcg/. The Receiver mailed a letter
                     23 to all investors in the week following his appointment to inform them of the
                     24 receivership and direct them to the website to obtain further notices and updates.
                     25 The Receiver has posted the Appointment Order and other filings relating to the
                     26 receivership on the webpage and will continue to update it with relevant filings and
                     27 orders of the Court. Investors and creditors can sign up at the webpage to receive
                     28 monthly email updates about the case. To date, a total of 855 investors have signed
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            887062.02/SD                                -5-
           Case 2:15-cv-02563-DDP-FFM Document 264 Filed 08/28/19 Page 6 of 11 Page ID #:9524



                      1 up to receive such updates. To ensure receipt of future notices, investors and
                      2 creditors should promptly contact the Receiver's office at pwcg@ethreeadvisors.com
                      3 if their contact information changes and provide their new contact information.
                      4                      VII. SUMMARY OF RECEIPTS AND DISBURSEMENTS
                      5               The following table reflects a summary of the receipts and disbursements for
                      6 the receivership estate from April 1, 2019, through June 30, 2019:
                      7
                                           Balance as of 4/01/19                                $5,571,008
                      8
                                           Policy Maturities                                    $5,508,404
                      9
                                           Misc. Income                                             $6,438
                     10
                                           Policy Sales                                          $258,4081
                     11
                                           Policy Premium Pmts & Business Asset               ($1,679,249)
                     12                    Expenses
                     13                    Disbursements to Receiver &                           ($55,623)
                                           Professionals
                     14
                                           Tax Payments                                          ($59,700)
                     15
                                           Ending Balance as of 6/30/19                         $9,729,685
                     16
                     17               In addition, the Standardized Fund Accounting Report for the receivership
                     18 estate for the time period April 1, 2019, through June 30, 2019, is attached hereto as
                     19 Exhibit A.
                     20                                        VIII. RECOMMENDATIONS
                     21               The Receiver's efforts to investigate and analyze assets, gather records, and
                     22 analyze potential claims against third parties are ongoing. The Receiver and his
                     23 professionals make the following recommendations.
                     24               A.        Document Recovery Efforts
                     25               The Receiver has obtained records from MPC, Pacific West, Calhoun,
                     26 BroadRiver, and financial institutions where PWCG Trust maintained accounts. As
                     27
                            1
                     28          An additional $850,000 was received during the first quarter of 2019, bringing the
       LAW OFFICES
                                 total recovery from Policy sales to $1,106,861.
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            887062.02/SD                                  -6-
           Case 2:15-cv-02563-DDP-FFM Document 264 Filed 08/28/19 Page 7 of 11 Page ID #:9525



                      1 noted above, the Receiver has issued several subpoenas and will issue additional
                      2 subpoenas as necessary to obtain relevant documents, assets, and information. It
                      3 may also be necessary to take the depositions of certain individuals to obtain critical
                      4 information.
                      5               B.    Receivership Asset Recovery Efforts and Investigation
                      6               The Receiver will continue efforts to locate any presently unaccounted for
                      7 receivership assets that may exist and to pursue any improper transfers to third
                      8 parties. The Receiver will take appropriate steps to secure such assets and preserve
                      9 their value.
                     10               C.    Accounting
                     11               The Receiver will work to complete his accounting to establish the sources and
                     12 uses of funds by PWCG Trust, determine the proper amount of investor and creditor
                     13 claims, and identify potential improper transfers to third parties.
                     14               D.    Provide Reports to the Court on a Quarterly Basis
                     15               The Receiver will continue to provide reports to the Court on a quarterly basis,
                     16 as well as seeking Court approval of fee and costs on a quarterly basis.
                     17               E.    Claims Review and Distribution Plan
                     18               As the receivership progresses, the Receiver will formulate and seek approval
                     19 of procedures for receiving and verifying investor and creditor claims, as well as the
                     20 equitable and efficient manner of distributing assets to those with valid claims. At
                     21 the appropriate time, the Receiver will seek Court approval of procedures for
                     22 determining claims and a plan of distribution.
                     23
                     24 Dated: August 28, 2019                           ALLEN MATKINS LECK GAMBLE
                                                                          MALLORY & NATSIS LLP
                     25
                                                                         By:        /s/ Edward G. Fates
                     26                                                        EDWARD G. FATES
                                                                               Attorneys for Receiver
                     27                                                        THOMAS HEBRANK
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            887062.02/SD                                 -7-
Case 2:15-cv-02563-DDP-FFM Document 264 Filed 08/28/19 Page 8 of 11 Page ID #:9526




                      EXHIBIT A
                                                                Exhibit A, Page 8
Case 2:15-cv-02563-DDP-FFM Document 264 Filed 08/28/19 Page 9 of 11 Page ID #:9527




                                                                Exhibit A, Page 9
Case 2:15-cv-02563-DDP-FFM Document 264 Filed 08/28/19 Page 10 of 11 Page ID
                                 #:9528




                                                            Exhibit A, Page 10
Case 2:15-cv-02563-DDP-FFM Document 264 Filed 08/28/19 Page 11 of 11 Page ID
                                 #:9529




                                                            Exhibit A, Page 11
